MEMORANDUM **
Andy Joe Watkins appeals from the district court’s judgment revoking his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for reasonableness, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006), and we affirm.
Watkins contends that the district court erred by sentencing him above the range recommended under Chapter 7 of the Sentencing Guidelines, because the sentencing range took into account the nature of his violations of supervised release. We disagree. The record discloses that the district court considered the sentencing range and the other factors set forth at 18 U.S.C. § 3583(e). We conclude that the 30-month sentence was reasonable. See 18 U.S.C. §§ 3553(a)(2), 3583(e); Miqbel, 444 F.3d at 1182.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.